SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

149
KA 11-00806
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

PARIS HART, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (KRISTEN MCDERMOTT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered July 13, 2010. The judgment convicted defendant,
upon his plea of guilty, of murder in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of murder in the second degree (Penal Law §
125.25 [1]). Defendant failed to move to withdraw his plea or to
vacate the judgment of conviction and thus failed to preserve for our
review his contention that the plea allocution was factually
insufficient because County Court did not obtain a waiver of two
possible affirmative defenses, i.e., mental disease or defect (see
People v Cruz, 98 AD3d 1273, 1274, lv denied 20 NY3d 931; People v
Diallo, 88 AD3d 511, 511, lv denied 18 NY3d 882; People v Trapp, 15
AD3d 916, 916, lv denied 4 NY3d 891), and extreme emotional
disturbance (§ 125.25 [1] [a]). Nothing in the plea allocution raised
the possibility that such defenses are applicable in this case (cf.
People v Mox, 20 NY3d 936, 938; People v Lopez, 71 NY2d 662, 666-668;
People v Costanza, 244 AD2d 988, 989), and defendant’s contention
therefore does not fall within the narrow exception to the
preservation rule (see Lopez, 71 NY2d at 666).




Entered:    February 14, 2014                      Frances E. Cafarell
                                                   Clerk of the Court